NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-30105

                Plaintiff-Appellee,             D.C. No. 3:17-cr-00182-TMB

 v.

ANTHONY LAMONT JOHNSON, a.k.a.                  MEMORANDUM*
Anthony L. Johnnson,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Alaska
                   Timothy M. Burgess, Chief Judge, Presiding

                          Submitted February 19, 2019**

Before:      FERNANDEZ, SILVERMAN, and WATFORD, Circuit Judges.

      Anthony Lamont Johnson appeals from the district court’s judgment and

challenges the 40-month sentence imposed following his guilty-plea conviction for

being a felon in possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and

924(a)(2). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Johnson contends that the district court erred by imposing a sentence that

was longer than necessary to meet the sentencing objectives outlined in 18 U.S.C.

§ 3553(a). Johnson suggests that the district court had an obligation to credit his

mitigating arguments because the government did not introduce sufficient evidence

to refute them, and that the court violated his right to due process by considering

unreliable information. These arguments are legally unsupported and belied by the

record. The district court has discretion to determine how to weigh the parties’

sentencing arguments under section 3553(a). See United States v. Gutierrez-

Sanchez, 587 F.3d 904, 908 (9th Cir. 2009). The court did not consider any

unreliable information, see United States v. Vanderwerfhorst, 576 F.3d 929, 935-

36 (9th Cir. 2009) (defining unreliable information as information that “lacks some

minimal indicium of reliability” (internal quotations omitted)), and, in fact, gave

some of Johnson’s mitigating arguments significant weight in deciding to vary

below the Guidelines range. Finally, the court did not abuse its discretion in

imposing the below-Guidelines sentence. See Gall v. United States, 552 U.S. 38,

51 (2007). The sentence is substantively reasonable in light of the section 3553(a)

sentencing factors and the totality of the circumstances, including the seriousness

of the offense, the need to deter Johnson and others from illegally possessing

firearms, and the need to protect the public. See Gall, 552 U.S. at 51.

      AFFIRMED.


                                          2                                      18-30105